Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-25, 27-29, 32-41, 43-44, 46, 48-55, 57 and 59 are allowed.
Claims 1-20, 26, 30, 31, 42, 45, 47, 56 and 58 are cancelled.
Applicant’s amendment including amended claims filed on 06/06/2022 has been entered.
Claim rejections under 35 U.S.C. 112(b) have been withdrawn.
Claim rejections under 35 U.S.C. 103 have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per independent claim 21, the prior arts of record do not teach an upstream port to: receive a first instance of a SKP ordered set from a first device on a physical link, wherein the first instance of the SKP ordered set is defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol and comprises one or more fields to identify a command and an identifier of the retimer, wherein the command comprises a request to access the register of the retimer.

The prior art of record Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014) teach that Retimers are Physical Layer protocol aware and interoperate with any pair of components with any compliant channel on each side of the Retimer (section 4.4, para. 1).
However Intel et al. do not explicitly teach an upstream port to: receive a first instance of a SKP ordered set from a first device on a physical link, wherein the first instance of the SKP ordered set is defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol and comprises one or more fields to identify a command and an identifier of the retimer, wherein the command comprises a request to access the register of the retimer as recited in the independent claim 21.

Petite et al. (US 20020031101 A1) teach a system for interconnecting a plurality of remote devices to a site controller in an automated monitoring system via a wireless communication network. The automated monitoring system may be configured for monitoring and controlling the plurality of remote devices using a host computer adapted to communicate with the site controller via a communication network. Briefly described, in one embodiment, the system comprises a plurality of transceivers and a plurality of repeaters. Each of the plurality of transceivers have a unique identifier. Furthermore, each of the plurality of transceivers may be configured for communication with one of the plurality of remote devices and configured to receive a sensor data signal from the corresponding remote device and provide a data message over the wireless communication network using a predefined communication protocol. The data message may comprise the unique identifier corresponding to the transceiver sending the message, as well as the sensor data signal. The plurality of repeaters also have unique identifiers. Each of the plurality of repeaters may be disposed in relation to the plurality of transceivers such that each of the plurality of repeaters is in communication with at least one of the plurality of transceivers via the wireless communication network. Furthermore, each of the plurality of repeaters may be configured to receive the data message from the corresponding transceiver and provide an outgoing data message over the wireless communication network using the predefined communication protocol. The outgoing data message may include the data message received from the corresponding transceiver and the corresponding unique identifier for the repeater (abstract).
However Petite et al. do not explicitly teach an upstream port to: receive a first instance of a SKP ordered set from a first device on a physical link, wherein the first instance of the SKP ordered set is defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol and comprises one or more fields to identify a command and an identifier of the retimer, wherein the command comprises a request to access the register of the retimer as recited in the independent claim 21.

JARAMILLO (US 20120079162 A1) teaches that a repeater device is provided for handling signal transmissions, in particular in a DisplayPort environment. The repeater is to be coupled with an upstream device and a downstream device, the repeater being adapted for transmitting signals received from the upstream device to the downstream device and for conditioning the signals before transmission. The repeater is configured to provide a transparent communication path between the upstream device and the downstream device for DPCD access transactions belonging to a second group of DPCD access transactions. For DPCD access transactions belonging to a first group of DPCD access transaction, the repeater is configured to process the DPCD access transactions by accessing one or more DPCD registers included in the repeater (abstract).
However JARAMILLO does not explicitly teach an upstream port to: receive a first instance of a SKP ordered set from a first device on a physical link, wherein the first instance of the SKP ordered set is defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol and comprises one or more fields to identify a command and an identifier of the retimer, wherein the command comprises a request to access the register of the retimer as recited in the independent claim 21.

WU et al. (US 20130111083 A1) teach that a physical coding sublayer includes a first channel configured to receive a first encoded data stream from a physical media attachment layer and to provide a first decoded data stream to a media access layer. The first channel includes a first circuit configured to detect synchronization headers in the first encoded data stream received from the physical media attachment layer, a decoding circuit configured to decode the encoded data stream and to adjust a width of the received data from a first width to a second width based on a signal identifying the synchronization headers received from the first circuit, and a first single configured to compensate for clock differences between the physical media attachment layer and the media access layer to which the first buffer provides the first decoded data stream (abstract).
However WU et al. do not explicitly teach an upstream port to: receive a first instance of a SKP ordered set from a first device on a physical link, wherein the first instance of the SKP ordered set is defined according to a Peripheral Component Interconnect Express (PCIe)-based protocol and comprises one or more fields to identify a command and an identifier of the retimer, wherein the command comprises a request to access the register of the retimer as recited in the independent claim 21.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 21 is allowable over the prior arts of record. Claims 22-25, 27-29, 32-35 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 36, the prior arts of record do not teach link training logic, comprising hardware circuitry, wherein the link training logic is to generate a first instance of a SKP ordered set formatted according to the PCle-based protocol, wherein the first instance of the SKP ordered set is to comprise one or more fields to identify the retimer and a command for access to a register of the retimer.

The prior art of record Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014) teach that Retimers are Physical Layer protocol aware and interoperate with any pair of components with any compliant channel on each side of the Retimer (section 4.4, para. 1).
However Intel et al. do not explicitly teach link training logic, comprising hardware circuitry, wherein the link training logic is to generate a first instance of a SKP ordered set formatted according to the PCle-based protocol, wherein the first instance of the SKP ordered set is to comprise one or more fields to identify the retimer and a command for access to a register of the retimer as recited in the independent claim 36.

Petite et al. (US 20020031101 A1) teach a system for interconnecting a plurality of remote devices to a site controller in an automated monitoring system via a wireless communication network. The automated monitoring system may be configured for monitoring and controlling the plurality of remote devices using a host computer adapted to communicate with the site controller via a communication network. Briefly described, in one embodiment, the system comprises a plurality of transceivers and a plurality of repeaters. Each of the plurality of transceivers have a unique identifier. Furthermore, each of the plurality of transceivers may be configured for communication with one of the plurality of remote devices and configured to receive a sensor data signal from the corresponding remote device and provide a data message over the wireless communication network using a predefined communication protocol. The data message may comprise the unique identifier corresponding to the transceiver sending the message, as well as the sensor data signal. The plurality of repeaters also have unique identifiers. Each of the plurality of repeaters may be disposed in relation to the plurality of transceivers such that each of the plurality of repeaters is in communication with at least one of the plurality of transceivers via the wireless communication network. Furthermore, each of the plurality of repeaters may be configured to receive the data message from the corresponding transceiver and provide an outgoing data message over the wireless communication network using the predefined communication protocol. The outgoing data message may include the data message received from the corresponding transceiver and the corresponding unique identifier for the repeater (abstract).
However Petite et al. do not explicitly teach link training logic, comprising hardware circuitry, wherein the link training logic is to generate a first instance of a SKP ordered set formatted according to the PCle-based protocol, wherein the first instance of the SKP ordered set is to comprise one or more fields to identify the retimer and a command for access to a register of the retimer as recited in the independent claim 36.

JARAMILLO (US 20120079162 A1) teaches that a repeater device is provided for handling signal transmissions, in particular in a DisplayPort environment. The repeater is to be coupled with an upstream device and a downstream device, the repeater being adapted for transmitting signals received from the upstream device to the downstream device and for conditioning the signals before transmission. The repeater is configured to provide a transparent communication path between the upstream device and the downstream device for DPCD access transactions belonging to a second group of DPCD access transactions. For DPCD access transactions belonging to a first group of DPCD access transaction, the repeater is configured to process the DPCD access transactions by accessing one or more DPCD registers included in the repeater (abstract).
However JARAMILLO does not explicitly teach link training logic, comprising hardware circuitry, wherein the link training logic is to generate a first instance of a SKP ordered set formatted according to the PCle-based protocol, wherein the first instance of the SKP ordered set is to comprise one or more fields to identify the retimer and a command for access to a register of the retimer as recited in the independent claim 36.

WU et al. (US 20130111083 A1) teach that a physical coding sublayer includes a first channel configured to receive a first encoded data stream from a physical media attachment layer and to provide a first decoded data stream to a media access layer. The first channel includes a first circuit configured to detect synchronization headers in the first encoded data stream received from the physical media attachment layer, a decoding circuit configured to decode the encoded data stream and to adjust a width of the received data from a first width to a second width based on a signal identifying the synchronization headers received from the first circuit, and a first single configured to compensate for clock differences between the physical media attachment layer and the media access layer to which the first buffer provides the first decoded data stream (abstract).
However WU et al. do not explicitly teach link training logic, comprising hardware circuitry, wherein the link training logic is to generate a first instance of a SKP ordered set formatted according to the PCle-based protocol, wherein the first instance of the SKP ordered set is to comprise one or more fields to identify the retimer and a command for access to a register of the retimer as recited in the independent claim 36.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 36 is allowable over the prior arts of record. Claims 37-41 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 43, the prior arts of record do not teach receiving, at a retimer device, a first instance of an ordered set from a first device on a link, wherein the first instance of the ordered set comprises one or more fields to identify a command and an identifier of the retimer device, the link is compliant with a Peripheral Component Interconnect Express (PCle)-based protocol; determining, at the retimer device, from the one or more fields, that the first instance of the ordered set comprises the command, wherein the command comprises a command to access a register of the retimer device; wherein the ordered set comprises a SKP ordered with fields defined according to the PCle-based protocol.

The prior art of record Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014) teach that Retimers are Physical Layer protocol aware and interoperate with any pair of components with any compliant channel on each side of the Retimer (section 4.4, para. 1).
However Intel et al. do not explicitly teach receiving, at a retimer device, a first instance of an ordered set from a first device on a link, wherein the first instance of the ordered set comprises one or more fields to identify a command and an identifier of the retimer device, the link is compliant with a Peripheral Component Interconnect Express (PCle)-based protocol; determining, at the retimer device, from the one or more fields, that the first instance of the ordered set comprises the command, wherein the command comprises a command to access a register of the retimer device; wherein the ordered set comprises a SKP ordered with fields defined according to the PCle-based protocol as recited in the independent claim 43.

Petite et al. (US 20020031101 A1) teach a system for interconnecting a plurality of remote devices to a site controller in an automated monitoring system via a wireless communication network. The automated monitoring system may be configured for monitoring and controlling the plurality of remote devices using a host computer adapted to communicate with the site controller via a communication network. Briefly described, in one embodiment, the system comprises a plurality of transceivers and a plurality of repeaters. Each of the plurality of transceivers have a unique identifier. Furthermore, each of the plurality of transceivers may be configured for communication with one of the plurality of remote devices and configured to receive a sensor data signal from the corresponding remote device and provide a data message over the wireless communication network using a predefined communication protocol. The data message may comprise the unique identifier corresponding to the transceiver sending the message, as well as the sensor data signal. The plurality of repeaters also have unique identifiers. Each of the plurality of repeaters may be disposed in relation to the plurality of transceivers such that each of the plurality of repeaters is in communication with at least one of the plurality of transceivers via the wireless communication network. Furthermore, each of the plurality of repeaters may be configured to receive the data message from the corresponding transceiver and provide an outgoing data message over the wireless communication network using the predefined communication protocol. The outgoing data message may include the data message received from the corresponding transceiver and the corresponding unique identifier for the repeater (abstract).
However Petite et al. do not explicitly teach receiving, at a retimer device, a first instance of an ordered set from a first device on a link, wherein the first instance of the ordered set comprises one or more fields to identify a command and an identifier of the retimer device, the link is compliant with a Peripheral Component Interconnect Express (PCle)-based protocol; determining, at the retimer device, from the one or more fields, that the first instance of the ordered set comprises the command, wherein the command comprises a command to access a register of the retimer device; wherein the ordered set comprises a SKP ordered with fields defined according to the PCle-based protocol as recited in the independent claim 43.

JARAMILLO (US 20120079162 A1) teaches that a repeater device is provided for handling signal transmissions, in particular in a DisplayPort environment. The repeater is to be coupled with an upstream device and a downstream device, the repeater being adapted for transmitting signals received from the upstream device to the downstream device and for conditioning the signals before transmission. The repeater is configured to provide a transparent communication path between the upstream device and the downstream device for DPCD access transactions belonging to a second group of DPCD access transactions. For DPCD access transactions belonging to a first group of DPCD access transaction, the repeater is configured to process the DPCD access transactions by accessing one or more DPCD registers included in the repeater (abstract).
However JARAMILLO does not explicitly teach receiving, at a retimer device, a first instance of an ordered set from a first device on a link, wherein the first instance of the ordered set comprises one or more fields to identify a command and an identifier of the retimer device, the link is compliant with a Peripheral Component Interconnect Express (PCle)-based protocol; determining, at the retimer device, from the one or more fields, that the first instance of the ordered set comprises the command, wherein the command comprises a command to access a register of the retimer device; wherein the ordered set comprises a SKP ordered with fields defined according to the PCle-based protocol as recited in the independent claim 43.

WU et al. (US 20130111083 A1) teach that a physical coding sublayer includes a first channel configured to receive a first encoded data stream from a physical media attachment layer and to provide a first decoded data stream to a media access layer. The first channel includes a first circuit configured to detect synchronization headers in the first encoded data stream received from the physical media attachment layer, a decoding circuit configured to decode the encoded data stream and to adjust a width of the received data from a first width to a second width based on a signal identifying the synchronization headers received from the first circuit, and a first single configured to compensate for clock differences between the physical media attachment layer and the media access layer to which the first buffer provides the first decoded data stream (abstract).
However WU et al. do not explicitly teach receiving, at a retimer device, a first instance of an ordered set from a first device on a link, wherein the first instance of the ordered set comprises one or more fields to identify a command and an identifier of the retimer device, the link is compliant with a Peripheral Component Interconnect Express (PCle)-based protocol; determining, at the retimer device, from the one or more fields, that the first instance of the ordered set comprises the command, wherein the command comprises a command to access a register of the retimer device; wherein the ordered set comprises a SKP ordered with fields defined according to the PCle-based protocol as recited in the independent claim 43.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 43 is allowable over the prior arts of record. Claims 44 and 46 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 48, the prior arts of record do not teach an upstream port to: receive a first instance of an ordered set from the first device on the link, wherein the first instance of the ordered set comprises one or more fields to indicate an identifier of the retimer and identify that the first instance of the ordered set comprises a command to access the register of the retimer; wherein the ordered set comprises a PCIe SKP ordered set and the one or more fields comprise fields of the PCIe SKP ordered set.

The prior art of record Intel et al. (“Extension Devices”, PCI-SIG specification, pp 1-38, October 6, 2014) teach that Retimers are Physical Layer protocol aware and interoperate with any pair of components with any compliant channel on each side of the Retimer (section 4.4, para. 1).
However Intel et al. do not explicitly teach an upstream port to: receive a first instance of an ordered set from the first device on the link, wherein the first instance of the ordered set comprises one or more fields to indicate an identifier of the retimer and identify that the first instance of the ordered set comprises a command to access the register of the retimer; wherein the ordered set comprises a PCIe SKP ordered set and the one or more fields comprise fields of the PCIe SKP ordered set as recited in the independent claim 48.

Petite et al. (US 20020031101 A1) teach a system for interconnecting a plurality of remote devices to a site controller in an automated monitoring system via a wireless communication network. The automated monitoring system may be configured for monitoring and controlling the plurality of remote devices using a host computer adapted to communicate with the site controller via a communication network. Briefly described, in one embodiment, the system comprises a plurality of transceivers and a plurality of repeaters. Each of the plurality of transceivers have a unique identifier. Furthermore, each of the plurality of transceivers may be configured for communication with one of the plurality of remote devices and configured to receive a sensor data signal from the corresponding remote device and provide a data message over the wireless communication network using a predefined communication protocol. The data message may comprise the unique identifier corresponding to the transceiver sending the message, as well as the sensor data signal. The plurality of repeaters also have unique identifiers. Each of the plurality of repeaters may be disposed in relation to the plurality of transceivers such that each of the plurality of repeaters is in communication with at least one of the plurality of transceivers via the wireless communication network. Furthermore, each of the plurality of repeaters may be configured to receive the data message from the corresponding transceiver and provide an outgoing data message over the wireless communication network using the predefined communication protocol. The outgoing data message may include the data message received from the corresponding transceiver and the corresponding unique identifier for the repeater (abstract).
However Petite et al. do not explicitly teach an upstream port to: receive a first instance of an ordered set from the first device on the link, wherein the first instance of the ordered set comprises one or more fields to indicate an identifier of the retimer and identify that the first instance of the ordered set comprises a command to access the register of the retimer; wherein the ordered set comprises a PCIe SKP ordered set and the one or more fields comprise fields of the PCIe SKP ordered set as recited in the independent claim 48.

JARAMILLO (US 20120079162 A1) teaches that a repeater device is provided for handling signal transmissions, in particular in a DisplayPort environment. The repeater is to be coupled with an upstream device and a downstream device, the repeater being adapted for transmitting signals received from the upstream device to the downstream device and for conditioning the signals before transmission. The repeater is configured to provide a transparent communication path between the upstream device and the downstream device for DPCD access transactions belonging to a second group of DPCD access transactions. For DPCD access transactions belonging to a first group of DPCD access transaction, the repeater is configured to process the DPCD access transactions by accessing one or more DPCD registers included in the repeater (abstract).
However JARAMILLO does not explicitly teach an upstream port to: receive a first instance of an ordered set from the first device on the link, wherein the first instance of the ordered set comprises one or more fields to indicate an identifier of the retimer and identify that the first instance of the ordered set comprises a command to access the register of the retimer; wherein the ordered set comprises a PCIe SKP ordered set and the one or more fields comprise fields of the PCIe SKP ordered set as recited in the independent claim 48.

WU et al. (US 20130111083 A1) teach that a physical coding sublayer includes a first channel configured to receive a first encoded data stream from a physical media attachment layer and to provide a first decoded data stream to a media access layer. The first channel includes a first circuit configured to detect synchronization headers in the first encoded data stream received from the physical media attachment layer, a decoding circuit configured to decode the encoded data stream and to adjust a width of the received data from a first width to a second width based on a signal identifying the synchronization headers received from the first circuit, and a first single configured to compensate for clock differences between the physical media attachment layer and the media access layer to which the first buffer provides the first decoded data stream (abstract).
However WU et al. do not explicitly teach an upstream port to: receive a first instance of an ordered set from the first device on the link, wherein the first instance of the ordered set comprises one or more fields to indicate an identifier of the retimer and identify that the first instance of the ordered set comprises a command to access the register of the retimer; wherein the ordered set comprises a PCIe SKP ordered set and the one or more fields comprise fields of the PCIe SKP ordered set as recited in the independent claim 48.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claim 48 is allowable over the prior arts of record. Claims 49-55, 57 and 59 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 21-25, 27-29, 32-41, 43-44, 46, 48-55, 57 and 59 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamauchi (US 5252961, date published: Oct. 12, 1993) discloses a system for monitoring the status of a plurality of repeaters located along a transmission line connecting two terminal stations, wherein data is transmitted between the two terminal stations through the plurality of repeaters, in the form of a multiframe consisting of a group of consecutive frames, each of the consecutive frames in the multiframe transmitting an address of the corresponding repeater, respectively, and the status of each of the repeaters being written in the corresponding frame when each of the repeaters has received the corresponding one of the consecutive frames (abstract).

Christian et al. (US 5446924, date published: August 29, 1995) disclose that in a paging system that includes a system controller, an active repeater, and a backup repeater, data integrity during a repeater transition is assured. As each repeater receives a stream of paging information from the system controller, the repeaters store it. When the repeater transition occurs, the backup repeater determines the paging messages that were not transmitted during the repeater transition based on the most recently stored stream of paging information. Subsequently, the backup repeater transmits a paging failure message to the system controller indicating the paging messages that were not transmitted. Upon receiving this, the system controller commands the backup repeater to retransmit the paging messages that were not transmitted during the repeater transition (abstract).

Ng (US 20030070027 A1, date published: April 10, 2003) discloses a data storage system having a plurality of computer peripheral equipment connected in electrical series with each other between a pair of peripheral host computers via peripheral cable segments. Each peripheral computer equipment includes a bank of data storage devices (e.g. disk drives) and a pair of signal repeaters. A first signal repeater is connected between bi-directional input and output peripheral cable connectors, and the second signal repeater is connected between the bank of data storage devices and each of the first repeater and the bi-directional output peripheral cable connector. By virtue of the foregoing, the data storage system of this invention is capable of enhanced reliability, flexibility and connectivity while effectively reducing signal delays, capacitive loading and transmission losses caused by transmission line effects, especially when the host computers and the computer peripheral equipment are positioned at distant locations relative to one another (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111